DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: robot arm trajectory control unit in claim 6.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6:
Claim limitation “robot arm trajectory control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant’s specification as originally filed provides no support for a robot arm trajectory control unit and no structure is shown in the drawings.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8 and-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachino et al. (US 2009/0107296 A1).

Claim 1:
Tachino discloses a robot for tightening bolt nuts (abstract, para [0005]), comprising
a polyarticulated arm (multi-axis robot, 36) at the end of which is a nut tightening tool (34) (figs. 1 and 3, para [0037]);
wherein a sleeve-shaped centering member (70) is arranged around the nut tightening tool (34) (figs. 3, 5, 7 para [0039]), and
wherein the centering member comprises a frustoconical surface (70b) which makes it possible, on contact with a nut (23), to reposition the nut tightening tool (34) automatically in the axis of the nut (23) (figs. 7-9, para [0068], [0069]).

Claim 2:
Tachino discloses the robot of claim 1, wherein the nut tightening tool is of an electric type (servomotor) (figs. 1-5, para [0057]).

Claim 8:
Tachino discloses the robot of claim 1, wherein the robot is devoid of a camera (figs. 1-5).

Claim 9:
Tachino discloses the robot of claim 1, wherein the centering member (70) projects axially beyond the nut tightening tool (34) (figs. 1-7, para [0037] and [0039]).

Independent claim 1 requires a robot comprising a polyarticulated arm and is anticipated by a multi-axis robot as recited in the prior art because a robot comprising a polyarticulated arm is another phrase used to describe a multi-axis robot.  However, in anticipation that applicant argues a robot comprising a polyarticulated arm is not inherently a multi-axis robot, then claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tachino et al. (US 2009/0107296 A1).

Claim 1:
Tachino discloses a robot for tightening bolt nuts (abstract, para [0005]), comprising
a multi-axis industrial robot (36) at the end of which is a nut tightening tool (34) (figs. 1 and 3, para [0037]);
wherein a sleeve-shaped centering member (70) is arranged around the nut tightening tool (34) (figs. 3, 5, 7 para [0039]), and
wherein the centering member comprises a frustoconical surface (70b) which makes it possible, on contact with a nut (23), to reposition the nut tightening tool (34) automatically in the axis of the nut (23) (figs. 7-9, para [0068], [0069]).
In the alternative, Tachino fails to disclose polyarticulated arms.  Instead, Tachino discloses a multi-axis industrial robot.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the multi-axis industrial robot as discussed in paragraph [0036] and reflected as reference item 36 of Figure 1 of Tachino is equivalent to applicant’s claimed robot comprising polyarticulated arms (see annotated reproduction of fig. 1, below).

    PNG
    media_image1.png
    1633
    1062
    media_image1.png
    Greyscale

Claim 2:
Tachino renders obvious the robot of claim 1, wherein the nut tightening tool is of an electric type (servomotor) (figs. 1-5, para [0057]).

Claim 8:
Tachino renders obvious the robot of claim 1, wherein the robot is devoid of a camera (figs. 1-5).

Claim 9:
Tachino renders obvious the robot of claim 1, wherein the centering member (70) projects axially beyond the nut tightening tool (34) (figs. 1-7, para [0037] and [0039]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tachino as applied to claim 1 above, and further in view of Dane (WO 2016/169844 A1)

Claim 3:
Tachino renders obvious the robot of claim 1; and Tachino fails to disclose or fairly suggest the nut tightening tool is of a low reaction torque type.  Instead, Tachino discloses a generic torque detector for detecting a torque for rotation (page 3, para [0037]).
Dane discloses power wrench (abstract) comprising a power wrench adapted to yield a low reaction (fig. 9, page 1, lines 1-2) and held by an articulated robot arm comprised of three arm parts (41, 42, 43) interconnected by articulated joints (44, 45) (fig. 9, page 8, lines 27-31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have swapped the tightening tool of Tachino for the tightening tool comprising a low reaction torque power wrench of Dane in order to provide low reaction forces which will reduce the stresses in robot arms and the like and will reduce mechanical demands on robot arms and the like since they will merely need to be constructed to carry the weight of the power tool and withstand a limited reaction torque (Dane, page 1, lines 11-22).
See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because both prior art references are drawn to an industrial robot arm having a power tool for tightening bolts.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dane WO 2016/169844 A1) in view of Gimondo et al. (US 11,407,088 B2).

Claim 1:
Dane discloses a robot arm for holding a power wrench (fig. 9), comprising
a polyarticulated arm (41,42,43,44,45,46) at the end of which is a nut tightening tool (16, 17) (fig. 9, page 5, lines 4-18 and page 8, line 27 bridging page 9, line 8);
wherein a sleeve-shaped centering member (22) is arranged around the nut tightening tool (16, 17) (figs. 1 and 9 page 5, lines 19-23).
Dane fails to disclose or fairly suggest the centering member comprises a frustoconical surface.  Instead, Dane discloses a generic sleeve-shaped centering member (22) (fig. 1, page 5, lines 19-23).
Gimondo discloses a multifunction socket tool (abstract) further comprising a sleeve-shaped centering member including a frustoconical surface (68) (figs. 4 and 8, col. 5, lines 29-32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the robot arm for holding a power wrench of Dane by providing a frustoconical surface in the form of a lead-in chamfer on the generic sleeve-shaped centering member as taught by Gimondo in order to aid in the assembly of the sleeve-shaped centering member and a second component or workpiece (Gimondo, col. 5, lines 29-36).
See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to sleeve-shaped centering members in the form of sockets for power tools.

Claim 5:
Dane in view of Gimondo renders obvious the robot of claim 1, wherein the frustoconical surface is a chamfer (Gimondo, 68) extending between one end surface (Gimondo, 22) of the centering member (Gimondo,16) perpendicular to a central axis of the centering member and an inner radial surface (Gimondo, 26) parallel to the central axis of the centering member (Gimondo, 16) (Gimondo, figs. 4, 6, and 8, col. 5, lines 29-32).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dane in view of Gimondo as applied to claim 1 above, and further in view of Zhang et al. (US 2006/0048364 A1).

Claim 4:
Dane in view of Gimondo renders obvious the robot of claim 1; and Dane view of Gimondo fails to disclose or fairly suggest the robot is capable of following a path with an accuracy of +/- 0.2 mm with respect to a control path.  Instead, Dane in view of Gimondo discloses a generic robot.
Zhang discloses a robot manipulator (fig. 1, para [0028]) and a robot position controller providing motion error in the range of 0.1 mm. (fig. 1, para [0058] and [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the robot of Dane in view of Gimondo by providing a robot position controller capable of following a path accuracy in the range of .1 mm as taught by Zhang in order to provide an industrial robot having end-effector position accuracies under contact situations equal to end-effector position repeatabilities provided in noncontact situations (Zhang, para [0012]).
See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. The results would have been predictable because both prior art references are drawn to industrial robots.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dane in view of Gimondo as applied to claim 1 above, and further in view of Toh et al. (US 2008/0155807 A1).

Claim 6:
Dane in view of Gimondo renders obvious the robot of claim 1; and Dane in view of Gimondo fails to disclose or fairly suggest a robot arm trajectory control unit.  Instead, Dane in view of Gimondo discloses a robot comprising a polyarticulated robot arm supported on a base structure (Dane, 47) (Dane, fig. 9, page 8, line 31 bridging page 9, line 2).
Toh discloses an assembly tool mounted to a robot arm (abstract) further comprising a robot body (252) mounted on a trajectory control unit (258) (fig. 1, page 2, para [0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the robot of Dane in view of Gimondo by providing a robot arm trajectory control unit as taught by Toh in order to provide for repeated movement of the nut tightening tool to desired assembly positions (Toh, page 2, para [0027] and [0030]).
See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to industrial robots.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7:
The prior art of record fails to disclose or fairly suggest the robot of claim 1, further comprising a clamping screw for clamping the centering member around the nut tightening tool, the clamping screw passing through two tabs facing each other and separated from one another by an axial slot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Henderson et al. (US 9,987,714 B2) discloses an apparatus for installing a frangible collar onto a fastener installed in a hole. Batt (US 10,046,377 B2) discloses an end effector for installing and element over a member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726